DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 4, 7-8, 9, 11 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 7, 8 and 15 recite the general phrase of –broad limitation-- then “preferably” –then a narrow limitation. This language is indefinite as to the actual scope of the claim. Claim 4, line 2, “the direction of the flow linkage”; Claim 9, lines 2-3, “the free diameter of the tube shaped…section (52)”; Claim 11, line 2, “the flow guide vanes”; Claim 13, lines 3-4, “the channel exit (43)”; all lack antecedent basis. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either of MacIsaac (US 2066479)-(hereafter MacIssac ‘479) or DE 9103149 (hereafter DE ‘149). MacIsaac ‘479 discloses a fig. 3-4 embodiment of a filter  by rotary nozzle 60 [pg. 3, col. 2, line 50]-hereafter [3,2,50]. The nozzle 60 widens as it approaches the shaft (see fig. 4) and reduces in height as it approaches the shaft (see fig. 3). DE ‘149 is similar to MacIsaac ‘479 and includes housing 10, inlet 30, filtrate outlet 31, a stationary filter insert 14, drive shaft 23 couples to a rotary backwash arm/nozzle 21 having narrowing opposed vertical walls (see fig. 1) and widening lateral walls (see fig. 2) as recited in claim 1. The limitations of claims 2-5 and 13-14 are evident in the above noted drawings of the references. In claim 16 it is unclear if the 3 limitations at the end of the claim are in combinations in A and B and C or alternatives as in A or B or C. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over either of MacIsaac ‘479 or DE ‘149 as applied to claim 1 above, and further in view of Lynch (US 5587074)- hereafter Lynch ‘074. Claim 6 defines over the above prior art by reciting a fillet at the boundary wall of the slot shaped passage. Lynch ‘074 discloses the use of “fillets” on either side of the backwash arm (see fig. 4) inlet to facilitate the entry of the cake into the backwash arm. It would have been obvious to one of ordinary skill in the .
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of MacIsaac ‘479 or DE ‘149 as applied to claim1 above, and further in view of Booth (US 7297265)- hereafter Booth ‘265. The instant claim 10-11 define of the cited prior art by reciting “wing-like flow guides” that are “disposed in the flow chamber”. Booth ‘265 discloses guide vanes 98 [4, 34] that are located in the flow chamber of the backwash arm and function to instill a mechanical rigidity to the arm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ this feature on the backwash arms of either of MacIssac ‘479 or DE ‘149.
7. Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of MacIsaac ‘479 or DE ‘149 as applied to claim 1 above, and further in view of AT 4594. Claim 15 recites over the above applied prior art by reciting backflushing devices are exchangably retained in a retainer housing. AT 4594 discloses plural backwash arms 11 being removably held in a retainer 7,9 so as to function as a single unit. 1.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of MacIsaac ‘479 or DE ‘149  as applied to claim 1 above, and further in view of WO 2015/189774. Claim 16 defines over the above prior art by reciting that “multiple backflush devices along the drive shaft and “in one group exclusively on one side of the drive shaft”. This feature is taught by WO ‘774 as shown in figures 7 and 8 where multiple backwash arms are mounted as a group in a space saving superposed relationship. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ this feature on the backwash arms of either of MacIsaac ‘479 or DE ‘149.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML